PELL, Circuit Judge,
dissenting in part, concurring in part.
While the Supreme Court did, as the majority opinion notes, hold that “deeming” was not antithetical to the general statutory requirement that Medicaid eligibility be based solely on resources “available” to the applicant, the Court did not in its opinion preclude a reasonable determination by the states of the amounts which could be required to be paid by a contributing spouse. I regard the judgment of the district court as setting forth an acceptable plan for this determination, and as not inconsistent with the Court’s holding in Schweiker v. Gray Panthers, 453 U.S. -, 101 S.Ct. 2633, 69 L.Ed.2d 460 (1981). I therefore concur in that part of the present opinion of this court on that issue.
I adhere, however, to the position I took in my original dissent that there is no entitlement to attorneys’ fees and respectfully dissent as to that portion of the majority opinion. I am unable to conceive, on the present record, that these appellants have prevailed in a practical sense in the particular litigation before us and it is that "litigation with which we are now concerned.